 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSorenson Lighted Controls, Inc. and Local 371,United Food and Commercial Workers Union,AFL-CIO. Case 39-CA-2518November 21, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn February 9, 1989, Administrative Law JudgeSteven Davis issued the attached supplemental de-cision on backpay 1 The General Counsel and theRespondent filed exceptions and supporting briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findmgs,2 and conclusions and to adopt the recom-mended Order as modified below 3'The Board s original Decision is reported at 286 NLRB 969 (1987),and a correction dated January 27, 1988 Subsequently, the Respondententered into a stipulation agreeing that there were no Issues or areas ofdisagreement relating to the Board's Decision and Order, except Issuesthat pertain to the amount of backpay owing each of the discnmmatees2 In the absence of exceptions, we adopt, pro forma, the judge s find-ings regarding the net backpay for chscnminatees Lowla Cruz, LydiaDiaz, and Alba MaldonadoIn setting forth Wanda Bermudez' interim earnings for the secondquarter of 1985 in the factual section of his decision, the judge mistakenlyused the amount designated in the original, rather than the amended,backpay specification In the section entitled Conclusions and Recom-mended Order, he set forth the correct amount of $8923 The Respondent has excepted to the judge s failure to exclude fromWanda Bermudez backpay calculation the 1 month she was hospitalizedand the 1 month she spent recuperating We find merit in the Respond-ent s exception because Bermudez was unavailable for work during thatperiod, and neither the backpay specification nor the judge excluded theperiod from her backpay computation That failure may be explained byBermudez testimony that her hospitalization occurred in August 1986,which of course would place It (and her recuperation) in the third quar-ter of 1986 We note, however, that in so testifying, Bermudez acknowl-edged that she was not certain about the timing of her hospitalization Inany event, documentary evidence, coupled with the substance of her tes-timony concerning her interim employment with Church Homes, Pinker-ton, and Arbor Acres during 1986, establishes that she worked full timeat Church and part-time for Pinkerton during the months of July,August, and September, and that she went to work at Arbor Acres inOctober and remained there until she quit in November or DecemberClearly, It would have been impossible for her to have worked these jobswhen she did if her testimony regarding the date of her hospitalization isacceptedWe have, therefore, examined the record regarding Bermudez' interimemployment and efforts in the first and second quarters of 1986 to ascer-tain when her combined 2 months of hospitalization and convalescenceoccurred From that examination we have determined that she was hospi-talized in May and convalesced in June, and that she was unavailable forwork in those months Because her interim earnings exceeded gross back-pay for the time she did work, or was available to work, in the secondquarter of 1986, there is no backpay owing her for that quarter Accord-ingly, we shall deduct the amount of $1102 listed as net backpay for herin the quarter and shall modify the recommended Order to reflect thatdeduction from her backpay computation1 The judge tolled discrimmatee Paula Colon'sbackpay period as of September 1, 1986, when shemoved from Hartford, Connecticut, to Massachu-setts to be with her husband, who had moved thereto take a job The judge reasoned that Colonmoved for personal reasons rather than to seek em-ployment and that, had she still been employedwith the Respondent, she would have left itsemploy at the same time in order to live with herhusbandThe General Counsel excepts, contending thatthe judge's reasoning is based on conjecture be-cause Colon's husband may have been forced tomove to Massachusetts to look for a better job tocompensate for the loss of Colon's income, causedby her unlawful discharge The General Counselalso argues that it is significant that Colon movedwhile she was on layoff from an interim job andthat she looked for work once she settled in Massa-chusetts For the following reasons Members Cra-craft and Higgins find merit in the General Coun-sel's exceptionIt is well established that a discnminatee doesnot incur a willful loss of interim earnings merelyby leaving the vicinity of prior employment with arespondent Although a discnminatee may incursuch a loss if the move would have taken place,and employment with the respondent would haveterminated even if that employee had not been un-lawfully discharged,4 the burden is on the respond-ent, as the wrongdoer, to prove thisIn the instant case, the only evidence concerningColon's move from Hartford, Connecticut, to Mas-sachusetts on September 1, 1986, is her testimonythat she moved "because my husband was workingalone and one of my family members got him a joband so we had to leave" Contrary to the judgeand our dissenting colleague, we do not find thatthis evidence is sufficient to meet the Respondent'sburden of proving that Colon and her husbandwould have moved if she had still been workingfor the Respondent It is just as reasonable to infer,as the General Counsel contends, that Colon andher husband "had to leave" to increase his earningsin an effort to offset the financial impact of her dis-criminatory discharge Stated simply, what Colondid was to move from Connecticut to Massachu-setts to be with her husband at a time when shewas unemployed, viz, on layoff from her interimemployment in Massachusetts, instead of doing soin Connecticut In such circumstances, the movefrom Connecticut to Massachusetts, in and of itself,4 E g, Duroyd Mfg, 285 NLRB 1 (1987) (discnminatee Baker s back-pay penod tolled when he moved from Respondent s vicinity to his in-valid parents' home, where he was going to stay, job or no job ")297 NLRB No 41 ' SORENSON LIGHTED CONTROLS283is not a basis for finding a willful loss Our dissent-ing colleague errs in suggesting that it was theGeneral Counsel's responsibility to introduce othertestimony or evidence proving that Colon wouldnot have moved in any event It was incumbentupon the Respondent to resolve any ambiguityabout the inevitability and permanence of themove The Respondent has failed to do soBased on the foregoing, and in light of evidencethat Colon continued to engage in reasonably dili-gent efforts to secure interim employment after hermove to Massachusetts, we reverse the judge andcontinue the backpay period in accord with theGeneral Counsel's backpay specification2 Relying on the Board's decisions in Fort LockCorp. 233 NLRB 78, 80 (1977) (J Diaz), and Selig-man & Associates, 273 NLRB 1216, 1223 (1984) (SYounce), modified on other grounds 808 F 2d 1155(6th Cir 1986), the judge found that discrimmateeWanda Bermudez did not incur a willful loss ofearnings when she quit her job at Arbor Acres inNovember or December 1986 because she did notwant to continue imposing on her brother-in-law todrive her the 45 minutes each way that it took toget to and from that job Further, the judge rea-soned that her lack of transportation came withinthe category of "personal difficulties" ascribable tothe Respondent since she had no other means oftransportation Thus, the judge concluded that Ber-mudez' "lack of transportation prevented her fromcontinuing to work at Arbor Acres and that shewas justified in quitting that job"The Respondent has excepted to this conclusionarguing that, unlike the situation in Fort Lock,supra, in which the discnminatee was terminatedfrom her interim job for absenteeism caused by theloss of transportation through no fault of her own,Bermudez quit her Arbor Acres job of her ownvolition The Respondent also contends that shedid not encounter the "personal difficulties," in-cluding the lack of transportation, that existed inSeligman & Associates, supra, that forced the discn-minatee in that case out of the job market for sev-eral months Rather, the Respondent asserts thatBermudez simply decided not to rely on her broth-er-in-law any longer to get to work Therefore, theRespondent contends, Bermudez incurred a willfulloss of earnings Chairman Stephens and MemberHiggins find merit in the Respondent's contentionThe Board has held, as the judge correctlynoted, that a discnmmatee who loses interim em-ployment owing to a lack of transportation beyondthat person's control has not engaged in a willfulloss of earnings justifying the loss of backpayIMCOfinternational Measurement Co, 277 NLRB962 (1985), Fort Lock, supra The key to that hold-mg in those cases, however, was the discnminatee'snot being responsible for the lack of transportationHere, the record establishes that Bermudez' broth-er-in-law helped her find the job at Arbor Acres,which is located in Glastonbury, a 45-minute ridefrom her home, and that for the 3 months sheworked there, he willingly picked her up anddrove her to work and brought her home Ondirect examination, Bermudez testified that after 3months of being so transported, she quit the job be-cause "she did not want to depend on her brother-in-law all the time" In response to the questionwhether her brother-in-law was still willing [at thetime of the hearing] to take her to Arbor Acres,she replied, "yes" In these circumstances, we findthat the issue of whether Bermudez had access totransportation was resolved by the availability andwillingness of her brother-in-law to drive her towork We also find that whether she used thistransportation was within her control Indeed, Ber-mudez admitted that the decision to quit her jobrather than continue to use the proffered transpor-tation services of her brother-in-law was her deci-sion alone Because that decision was based solelyon personal reasons, we find that her quittingArbor Acres was not justifiable and constituted awillful loss of earnings Knickerbocker Plastic Go,132 NLRB 1209, 1212-1215 (1953) 5Accordingly, pursuant to the offset formula setout in Knickerbocker Plastic, supra at 1215, we shallcompute as the offset the pay that Bermudezwould have earned at Arbor Acres from the timeof her quitting through the remainder of the back-pay period, and we shall then deduct that offset asinterim earnings from her gross backpay In thisconnection, in the event Bermudez secured otheremployment during the time the offset is applica-ble, and if, on a quarterly basis, she earned at suchemployment a greater amount than the offset, theoffset will not be applied, but the actual interimearnings will be deducted from gross backpay Ifshe earned less than the offset at employment se-cured subsequent to quitting, also on a quarterlybasis, the amount of the offset will be applied Ap-plying this formula to the remainder of Bermudez'backpay period, we have used the offset amountsof $1797 73 and $1980 55 for the first and secondquarters of 1987, respectively, because those pro-jected amounts are higher than her actual earningsin those quarters We have, however, used heractual earnings of $1553 and $1754 for the thirdand fourth quarters of 1987, respectively, because5 The dissent argues that a discnminatee is justified in quitting interimemployment that is unduly burdensome or disruptive to personal lifeThere is no evidence, however, that this was the case either for Bermu-dez or for her brother-in-law 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthose earnings are higher than the correspondingoffset figures As a result of these computations, weshall modify the recommended Order by requiringthe Respondent to pay Bermudez' net backpay of$4551 72 6ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Sorenson Lighted Controls, Inc , Hart-ford, Connecticut, its officers, agents, successors,and assigns, shall take the action set forth in theOrder, except that the amount of backpay to bepaid to Paula Colon shall be $15,733 and the back-pay to be paid to Wanda Bermudez shall be$4551 72CHAIRMAN STEPHENS, dissenting in partContrary to my colleagues, I agree with thejudge that discnmmatee Paula Colon's backpay ter-minated on September 1, 1986, when she removedherself from the Hartford, Connecticut job marketby moving to Massachusetts to be with her hus-band, who had moved there to take a job As thejudge found, Colon made the move for that reasonrather than to find work and, therefore, tolled herbackpay period The judge determined that, giventhe personal reason for Colon's moving, she wouldhave made the same move at the same time regard-less of her employment status with the RespondentIn short, he found that had she still been employedby the Respondent she would have left its employin order to live with her husbandLike the judge, I rely on Colon's own testimonyabout why she made the move "Because my hus-band was working alone and one of my familymembers got him a job and so we had to leave"Like the judge, I find this to be a clear admissionthat Colon was not moving in order to find workand, more critically, that she was not claiming thather prior discharge by the Respondent was thereason for the move I thus find this case distin-guishable from North Slope Mechanical, 286 NLRB633 at 638 (1987), on which the General Counselrelies, because there the discnminatee, Haynes, tes-tified that he left his former area of employment inorder to seek jobs in Arizona substantially equiva-lent to the job from which he had been discharged,and the evidence supported both that claim and thejudge's finding that, but for the unlawful discharge,Haynes would not have left This treatment ofColon's backpay has nothing to do with willful lossof employment, so the evidence of Colon's dill-6 This figure includes a deduction for the excepted period in thesecond quarter of 1986, as noted in fn 3, supragence in seeking employment after she had movedto Massachusetts is irrelevant I simply find that,because Colon's own testimony indicates that shewould have left the Respondent's employ on Sep-tember 1, 1986, even had she been previously rein-stated, her backpay should be terminated on thatdateMARY MILLER CRACRAFT, dissenting in partContrary to my colleagues, I agree with thejudge that discnminatee Bermudez' decision to quither interim employment at Arbor Acres was rea-sonable and justified and therefore did not consti-tute a willful loss of earnings In order to work atArbor Acres, Bermudez had to depend on herbrother-in-law to drive her to and from work•atrip taking 45 minutes each way Though herbrother-in-law was willing to maintain his chauf-feuring responsibilities, Bermudez decided to ceaseimposing in this substantial manner on her brother-in-law Before her unlawful discharge, Bermudezwas not required to place this significant burden onher brother-in-law for transportation Thus, as thejudge correctly found, Bermudez encountered per-sonal difficulties ascribable to the Respondent'sunfair labor practices and she therefore justifiablyquit her interim employment Further, as the judgediscussed, the Board has long held that discnmina-tees are justified in quitting interim employmentthat is more onerous or disruptive to personal lifethan the job from which they were unlawfully dis-charged See, e g, Newport News Shipbuilding, 278NLRB 1030, 1033 (1986), Shell Oil Co, 218 NLRB87 (1975) Similarly, when a discnmmatee acceptsinterim employment, but ultimately and reasonablyfinds that commuting to and from that job isunduly burdensome or disruptive to personal life,the discnmmatee should be deemed justified inquitting that interim employment Contrary to mycolleagues, the fact that the discnminatee makesthe decision to quit•rather than having the deci-sion forced on him or her by outside factors•isnot always controlling See, e g, Sam TanksleyTrucking, 210 NLRB 656 fn 1 (1974) Indeed, inSeligman & Associates, 273 NLRB 1216, 1223(1984), on which they rely, the Board adopted thejudge's finding regarding discnminatee S Younce,that she was justified in quitting a split-shift job be-cause the remuneration did not justify the time re-quired going back and forth to work, or the cost oftransportation and babysitting The Board has heldthat an employee need not seek or accept employ-ment that is an unreasonable distance from the dis-criminatee's home See, eg, F M BroadcastingCorp, 233 NLRB 326, 329 (1977) Surely, a discn-minatee should not be penalized for attempting to ' SORENSON LIGHTED CONTROLS285work at a job with a difficult commute, but thenquitting because of the problems incident to thelong commuteThomas R Gibbons, Esq , for the General CounselDavid C Anderson, Esq (Murtha, Cu//ma, Richter &Pinney, Esqs ), of Hartford Connecticut, for the Re-spondentSUPPLEMENTAL DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge On No-vember A 9, 1987, the National Labor Relations Board(Board) issued its Decision and Order in Case 39-CA-2518, published at 286 NLRB 108, and on January 27,1988, issued a correction in that case, directing SorensonLighted Controls, Inc (Respondent) to make wholeWanda Bermudez, Paula Colon, Loida Cruz, Lydia Diaz,and Alba Maldonado for any loss of earnings they mayhave suffered by reason of Respondent's discriminationA controversy arose over the amount of backpay duecertain of the employees under the terms of the Board'sOrder Whereupon, the officer in charge of Subregion 39issued a backpay specification and notice of hearing onMarch 31, 1988, which set forth the amount of backpaydue each of the five employees Thereafter, Respondentfiled an answer in which the only matters placed in issuewere the interim earnings of the employeesA hearing was held before me in Hartford, Connecti-cut, on October 3 and 25, 1987 At the hearing, Respond-ent admitted the backpay amounts due to employeesLydia Diaz and Alba Maldonado Following the hearing,briefs were received from the General Counsel and Re-spondentRespondent does not contest the backpay formula orthe manner in which the gross backpay was computedAccordingly, the only issues before me are the amountof interim earnings and excepted periods for Bermudez,Colon, and CruzLegal PrinciplesAn employer may mitigate backpay liability by show-ing that a claimant "willfully incurred" a loss by "clearlyunjustifiable refusal to take desirable new employment"Phelps Dodge Corp v NLRB, 313 US 177, 199-200(1941) This is an affirmative defense, with the burden onthe employer to prove the necessary facts NLRB vMooney Aircraft, 366 F 2d 809, 813-814 (5th Cir 1966)An employer does not meet that burden by presentingevidence of lack of employee success in obtaining interimemployment, or that low interim earnings resultedRather, the employer must affirmatively demonstratethat the employee "neglected to make reasonable effortsto find interim work" NLRB v Miami Coca-Cola Bot-tling Co, 360 F 2d 569, 576 (5th Cir 1966) While a dis-criminatee must make "reasonable exertions" to mitigatehis loss of income, he is not held to "the highest standardof diligence" NLRB v Arduini Mfg Corp, 394 F 2d 420(1st Cir 1968) Success is not the measure of sufficiencywhen discrimmatees seek to achieve interim earnings, thelaw "only requires an honest good faith effort "• NLRB vCashman Auto Co, 223 F 2d 832, 836 (1st Cir 1955) Indetermining the reasonableness of this effort, the employ-ee's skills and qualifications, his age and labor conditionsof the area are factors to be considered Mastro Plastics,136 NLRB 1342, 1359 (1962) In determining whether anindividual claimant has made a reasonable search, thetest must be whether the record as a whole establishesthat the employee had sought other employment duringthe entire backpay period Saginaw Aggregates, 198NLRB 395, 398-399 (1972) Any uncertainty in the evi-dence is to be resolved against the employer, the wrong-doer Miami Coca-Cola Bottling Co, supraWanda BermudezThe backpay period for Bermudez begins on March 4,1985, and ends on December 18, 1987 While employedby Respondent, Bermudez did factory work and earned$3 37 per hour At the Respondent, she worked full timeon the first shiftBermudez went to the State Employment Service(SES) and completed an application She sought a job ina factory, and considered going to school She lookedfor work in newspapers and also asked her friendsAlthough jobs as a cashier were available, Bermudezdid not seek jobs handling money because she was notready for that responsibility and she did not like being acashier She did not handle money as part of her dutiesat RespondentBermudez completed an application at High G Com-panyIn April, May, and June 1985, Bermudez worked atthe Hartford Insurance Group as a receptionist She didfiling and light typing thereBermudez went to Puerto Rico in July and August1985, and the period from July 1 to August 23 has beenexcepted from gross backpay, according to the backpayspecification Also excepted is a period from September23 to October 4, 1985, which is apparently her secondtrip to Puerto RicoBermudez' memory was admittedly poor when it cameto remembering dates of employment Although she tes-tified that in between her two trips she worked for Acu-mad Fulfillment Center for 3 months, it is obvious thatthis cannot be so The backpay specification shows thatshe worked in the second quarter of 1985, and earned$1185 That appears to be the period of time that sheworked for Acumail The job for Acumail involvedmaking posters on a sort of assembly line Bermudez quitthat job She stated that It was a dirty job with muchdust which aggravated her bronchitis She further statedthat it was a factory job and not a career position thatshe hoped to obtain She added that she did not want tospend her life making less than $5 per hour_Thereafter, Bermudez looked for work Once perweek and occasionally more often she went to the SESto see if there were any jobs She returned to Acumailand asked for employment but was told that there wasnot enough work and they had enough workersIn January 1986, Bermudez began work for PinkertonSecurity Services as a part-time security guard When 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshe applied, the only job available was a 12-hour shift onSaturdays Since nothing else was available she acceptedthe position Later, although more hours were availablewhich she could have worked, she turned down the ad-ditional hours because she would have had to work onthe second or third shifts, which ran from 3 p m to 7a m She refused to work those shifts and quit work atPinkerton because she wanted a full-time, first shift job,which was what she worked at Respondent Bermudezworked for Pinkerton for 6 months, and even while atthat company she looked for another jobAfter she left Pinkerton, Bermudez continued lookingfor work by completing applications at a few companieswhose names she could not recall She was told that shewould be contacted When those companies did not callher, she called them and was told that she would not behiredBermudez conceded that during her daily searchduring this period, certain jobs were available which shewas not interested in because she sought a career, anddid not want to take another factory job with no futureHowever, she added that as to those jobs, although sheapplied for them, the companies rejected her before sheturned them downIn August 1986, Bermudez was hospitalized for 1month, and thereafter spent 1 month recuperating athomeThereafter, Bermudez worked for Church Homes Incfor about 3 months as a full-time housekeeper She mayhave worked for Pinkerton for about two Saturdayswhile she was employed by Church Homes Bermudez atfirst testified that she stopped working for ChurchHomes because she was laid off, but after being shown adocument, stated that she was terminated by that organi-zation for unsatisfactory attendance during her proba-tionary periodSubsequently, Bermudez' brother-in-law found a jobfor her as a laundry worker at Arbor Acres Farms, IncHe drove her to and from work, a 45-minute trip fromher home She worked there about 3 months and thenquit in November or December 1986, because she didnot want to rely upon her brother-in-law to drive her,and had no other transportationBermudez then worked for 1 week for Unico as ahousekeeper She worked from 5 to 9 p m She quit be-cause she did not want such a jobBermudez applied for assistance with the City WelfareDepartment In order to receive such assistance, she wasrequired to work at Southend Community Services atleast 42 hours per month She worked there for about 3months When that job ended, she was told that if sheaccepted training with that organization, she would besent to help people She refused and left because she wasworking for no compensation Bermudez stated she wasout sick 1 day When she returned she was asked if shecalled the social worker to report her absence and shereplied that she did not but had told her that she did notfeel well She was then told not to returnBermudez stayed home for 1 month, from June to July1987 That penod has been excepted from gross backpayFrom August to October 1987, Bermudez worked as acashier at Town Supermarket Prior to that job she hadnot sought nor had she been offered a cashier's job, andshe stated that she would not accept a position involvingthe handling of moneyIn October, she worked for Pinkerton as a securityguard That job was full time and paid more than thecashier's job She was employed there through the endof her backpay period, December 18, 1987As set forth above, Bermudez first testified that whenshe first applied to the SES immediately after leavingRespondent, she told the SES that she was looking for afactory job, but then testified that she did not want towork in a factory She explained this by stating that herfeelings changed regarding the type of work she wantedShe stated that she was a good and reliable worker, andif she found a job that she liked she would stay there•even if it was a factory job, but that if a job was not toher liking or had low pay she would not remain therePaula ColonColon's backpay period begins on February 14, 1985,and ends on December 18, 1987Following her layoff by Respondent, Colon went tothe State Employment Service (SES) and looked forwork at Magnetic Company, UPS, and Foodway, whereshe completed job applications None of those companiesoffered a job thenIn May 1985, she began work at Mercury Excelum,Inc She was employed there for about 8 months, untilJanuary 1986, when she left because there was no moreworkColon stated that she continued looking for work "allthe time" at the same places•Magnetic, UPS, and Food-way, and also looked for work in the area near herhome, and in BloomfieldColon went to Puerto Rico in July 1986 and returnedin August She did not look for work there and theperiod from July 10 to August 15 has been exceptedfrom gross pay, as set forth in the backpay specificationWhen she returned to Connecticut in August, Colonwent to the State Employment Service and began col-lecting unemployment insurance She also looked forwork at the places set forth aboveIn the summer of 1986, or possibly in late August, shehad to move to Haverhill, Massachusetts, where her hus-band was working alone Since she was not familiar withthe area, her family took her once or twice per week tolook for work, in area nursing homes After 1 year ofsearching, she found work, in about September 1987, atthe Union Mission Nursing Home, Inc , where she wasemployed for about 3 months Due to marital problems,she quit that job in about November 1987, and returnedto Hartford on about December 23, after her backpayperiod endedLoida CruzThe backpay period for Cruz begins on February 14,1985, and ends on December 18, 1987At the time of her layoff by Respondent, Cruz workedfull time during the day Her children were cared for bytheir grandmother, to whom she brought them ,k, SORENSON LIGHTED CONTROLS287Cruz testified that as soon as she was laid off by Re-spondent she went to the SES and thereafter began re-ceiving unemployment insurance She stated that shewent to the SES to look for work once or twice immedi-ately after being laid off, and then went there everyweek She then testified, however, that she was not surewhether she went to the SES every week Nevertheless,when she visited the SES she told the representative thatshe was looking for factory workCruz stated that from the time she was laid off untilher baby was born on July 2, 1985, she looked in thenewspaper for jobs, and also looked elsewhere for work,including going to SES She did not ask her friends forjobs, and did not visit prospective employersCruz received unemployment compensation untilAugust 1985, during which time she looked for, but wasunable to find, work She stated that during much of thattime she was unable to find a babysitter to care for hertwo childrenCruz testified that she did not look for work for about1 year after her baby was born The period from Sep-tember 1, 1985, to August 5, 1986, has been exceptedfrom gross backpay, according to the backpay specifica-tion 1In July or August 1986, Cruz and her family moved toNew Britain, Connecticut Immediately after arriving inNew Britain, she tried to get a job Her aunt tried to findher a job, and also took her to places which would takecare of her children She was unable to find either As aresult, she took children into her home to babysit forthem for a fee She earned $25 to $30 per week for about1 year from this enterprise 2Cruz testified that during the entire fourth quarter of1986 she did not look for work, and that period has beenexcepted from gross backpay in the backpay specifica-tionIn early 1987, Cruz began work with her husband whowas employed in the cleaning business She worked as acleaner on the weekends She attributed the amounts setforth in the backpay specification for the first and secondquarters of 1987 to such employment Even while em-ployed with her husband, Cruz searched for other workShe sought work at New Britain Memorial Hospital andat a factory near her home Neither was hiring Shestated that she sought work at that time close to herhome with no transportation problems, and furthersought part-time work so that she would not need ababysitter Cruz added that she required that a job fit inwith her need to care for her children but would accepta job farther away if necessary She did not turn downany jobs offered herIn January or February 1987, Cruz applied for a job atWalnut Hill, Inc. to work as a nurses aide on the third,or night shift Walnut Hill is situated around the cornerfrom her residence She received no answer to her appli-1 Inasmuch as Cruz testified that she did not look for work for aperiod of time after her baby was born on July 2, 1985, I will except twomonths, July and August 1985, from gross backpay2 These amounts do not appear to be set forth in Cruz interim earn-ings I will accordingly add them to the appropriate quarters Inasmuchas Cruz testified that she earned between $25 and $30 per week by baby-sitting, I have computed the amount at $27 50 per weekcation Later, apparently in the third quarter of 1987, sheheard that Walnut Hill was hiring people to work in thedietary department She applied, was hired, and workedfull time for a while When she worked a friend tookcare of her children Later she was unable to find a reli-able babysitter, and stopped working full time, and beganpart-time work at Walnut Hill She began such part-timework in the late summer of 1987, and continued to beemployed there when her backpay period ended in De-cember 1987Analysis and Discussion'Wanda BermudezBermudez stated that early in her search for interimemployment she did not seek jobs involving the handlingof money because she was not ready for that type of re-sponsibility, and refused to work additional hours forPinkerton because she would have had to work on thesecond or third shifts, which ran from 3 p m to 7 a mShe gave a similar reason for quitting Unico•sheworked from 5 to 9 p m Similarly, Bermudez quit herjob at Acumail because it was a dirty, dusty job whichaggravated her bronchitis conditionThe above positions involve the issue as to whetherBermudez willfully incurred a loss of earnings by not ac-cepting a cashier's job which she ultimately did work at,her refusals to work evening shifts, even quitting a jobrather than do so, and her quitting a job for health rea-sonsThe Board has held that "a discnminatee need notseek, accept or retain interim employment which is es-sentially different from his regular job, which is unsuit-able to someone of his background, skill and experience,or which involves substantially more onerous condi-tions " Rainbow Coaches, 280 NLRB 166 at 188 (1986)Similarly, in Waukegan-North Chicago Transit, 235NLRB 802 at fn 4 (1978), the Board stated thatThe obligation to mitigate an employer's backpay li-ability requires only that the claimant accept sub-stantially equivalent employment Mlle Boardhas held that a discnmmatee is not required toaccept employment on a different shift from the jobfrom which he was dischargedIn Arlington Hotel Co, 287 NLRB 851 at 852 (1987),the Board stated that it would not consider advertise-ments for positions which would require the backpayclaimant to work a different shift from the one heworked at his employer's facility See also Newport NewsShipbuilding, 278 NLRB 1030, 1033 (1986), where theBoard found that the backpay claimant did not incur awillful loss of earnings where he quit interim employ-ment because he was not used to working evening shiftsI accordingly find that Bermudez did not willfullyincur a loss of earnings by not seeking a cashier's job be-cause she had not handled money as part of her work forRespondent Respondent argues that inasmuch as sheeventually accepted and worked as a cashier for about 3months at Town Supermarket, her refusal to accept acashier's job when she could have obtained one consti- 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtuted a willful loss of earnings However, it was Re-spondent's burden to show that specific cashier's jobswere available and that Bermudez was offered such posi-tions and rejected them It has not done so 3 Moreover,Bermudez stated that when she first became aware thatcashier's jobs were available, that was the beginning ofher backpay period and that she was "not ready" tohandle other people's money Her work as a cashierbegan 2-1/2 years after her backpay period began andher explanation, therefore, that she was apparently thenready to accept such responsibility, is reasonable In ad-dition, when she began work as a cashier, she had notheld a regular job for about 5 months, and apparentlywas willing to accept this job which she may not havefelt comfortable withSimilarly, Bermudez' refusals to work on eveningshifts which she did not work at for Respondent did notconstitute a willful loss of earnings, pursuant to theabove casesAs set forth above, Bermudez quit the Acumail job be-cause it was a dusty and dirty job which aggravated herbronchitis condition, and also because it was a factoryjob and not a career position which she hoped toachieve The Board has excused employees from quittinginterim employment because of health reasons 0 K Ma-chine & Tool Go, 279 NLRB 474, 478 (1986), NewportNews Shipbuilding, 278 NLRB 1030, 1031 (1986), BigThree Industrial Gas, 263 NLRB 1189, 1216 (1982) Ac-cordingly, Bermudez did not incur a willful loss of earn-ings because she quit Acumail However, she testifiedthat after quitting and looking unsuccessfully for anotherjob she returned to Acumail and asked to return towork Respondent argues that if she sought work atAcumail the conditions could not have been so bad, andthat she therefore unjustifiably quit the Acumail positionAlthough that argument appears to have merit, it shouldbe noted that when Bermudez asked for reinstatement atAcumail she had been out of work for several months,and did not become employed again until January 1986,and that was only a part-time, 12-hour per week positionTherefore, Bermudez was apparently desperate to obtainwork and returned to Acumail notwithstanding herhealth problemsBermudez' discharge by Church Homes, Inc does nottoll her right to backpay A discharge for cause, such asBermudez' (unsatisfactory attendance), does not consti-tute a willful loss of employment, or involve an offensethat demonstrated moral turpitude Rainbow Coaches,supra at 190, Newport News, supra at 1033, Kansas Re-fined Helium Coaches, 252 NLRB 1162-1163 (1980)Bermudez was employed by Arbor Acres Farms for 3months, being driven to that job by her brother-in-lawShe quit because she did not want to rely upon him todrive her, and she had no other transportation to makethe 45-minute trip I reject Respondent's contention thather refusal to impose upon her brother-in-law after 3months constituted a willful loss of earnings Loss of in-3 See Rainbow Coaches, supra at 191, where the Board stated that 'sev-eral bus companies testified that they had job openings during the back-pay period but there was no specific showing that these jobs were avail-able to Fonseca or that he failed to accept such employment"tenm employment due to loss of transportation throughno fault of the backpay claimant is not a basis to reducebackpay In Fort Lock Corp, 233 NLRB 78 (1977), anemployee was discharged for absenteeism Her husband'scousin, who drove her to work, failed to pick her up onthose days that she was absent and she had no othermeans of transportation In Sehgman & Associates, 273NLRB 1216, 1223 (1984), the Board found that a back-pay claimant was not out of the job market when her carbroke down, she lived 20-25 miles from town and therewas no local employment The Board noted that inas-much as the employee did not have transportation prob-lems prior to her unlawful discharge by her employer,there was no basis for diminishing backpay because of"personal difficulties" totally ascribable to her employ-er's unfair labor practicesSimilarly, Bermudez could not herself travel to theArbor Acres job because she had no transportation Herrefusal to continue to impose upon her brother-in-lawafter 3 months of chauffeuring by him falls in the catego-ry of "personal difficulties" ascribable to Respondent Iaccordingly find that lack of transportation preventedher from continuing to work at Arbor Acres and thatshe was justified in quitting that jobPaula ColonColon satisfied her obligation to search for work Im-mediately after her layoff by Respondent, in February1985, she went to the SES and completed job applica-tions at three companies She found work at MercuryExcelum where she worked for about 8 months and leftbecause she was laid offThereafter, Colon continued her search for employ-ment until late August or the summer of 1986 when shehad to move to Massachusetts where her husband wasworking alone As held by the Board in Mastro Plastics,136 NLRB 1342, 1350 (1962), a case involving an em-ployee who left an interim job when she moved with herhusband 50 miles from her employerAlthough a claimant may seek a job beyond the vi-cinity of the labor market and still be entitled tobackpay, nevertheless it appears here that herreason for leaving the vicinity had nothing to dowith seeking a job and that she would also have lefther job at MastroSimilarly, in Duroyd Mfg, 285 NLRB 1 (1987), theBoard held that an employee removed himself from thejob market when he moved, for personal reasons, fromNew York to OhioAccordingly, inasmuch as Colon's move to Massachu-setts was due to her husband's locating employmentthere and not because she decided to leave Hartford tofind work, I find that she would have left her employwith Respondent for the same reason, had she still beenemployed there Therefore, I will terminate Colon'sbackpay as of September 1, 1986 4 SORENSON LIGHTED CONTROLS289Loida CruzWhen Cruz was laid off by Respondent, she was em-ployed by it full time and her children were cared for bytheir grandmother She diligently sought work by goingto the SES regularly, looking in the newspater and else-whereWhen Cruz was unable to find work from February1985, when her backpay period began, to July 1985,when her baby was born, due to her inability to find ababysitter to care for her two other children In 1987,she sought work which would conform with her need toensure that her children were taken care of According-ly, she looked for jobs that were near her home, al-though she stated that she would accept a job locatedfarther away, she sought part-time work so that shewould not need a babysitter, and brought her childrenwith her when she worked with her husbandRespondent argues that Cruz improperly limited hersearch for work due to her child care responsibilities Ido not agree In Richard W Kaase Co, 162 NLRB 1320,1313 (1967), the Board rejected an identical argumentwhere an employee sought only part-time, evening inter-im employment so that she could care for a grandchildThe Board statedHaving adjusted her own life to this (part time)schedule, it does not seem reasonable to hold thatwhen Kaase unlawfully chose to sever the employ-ment relationship, it became the duty of the inno-cent victim of that discnmination to change hermode of living, discontinue the care of her grand-child and accept daytime employment all forthe purpose of reducing Kaase's backpayand thus accommodating the wrongdoerSee also Seligman & Associates, supra at 1223I accordingly find that Cruz' efforts to find interimemployment were substantial and her inability to findsuch work, due to the unavailability of proper babysit-ting facilities, did not constitute a willful loss of earningsConclusions and Recommended OrderBackpay•Wanda BermudezPeriodGrossBackpayInterimEarningsNet Backpay19851st Qtr$45800$ 0$458002d Qtr1752 00892860 003d Qtr701 00292409 004th Qtr1,562001,562 0019861st Qtr1,853007681,085002d Qtr1,882007801,102 003d Qtr1,911002,7054th Qtr1,951002,01119871st Qtr1,956 001801,776 002d Qtr1,986 008741,112 003d Qtr1,406001,5530Backpay•Wanda Bermudez•ContinuedPeriodGrossBackpayInterimEarningsNet Backpay4th Qtr1,768 001,75414 00Total NetBackpay$8,378 plusinterestPaula Colon19851st Qtr$86300$0$863002d Qtr1,752006721,080003d Qtr1,865 001,80164 004th Qtr1,911001,85457 0019861st Qtr1,853007291,124002d Qtr1,8820001,882003d Qtr598 800598 80Total NetBackpay$5,668 80 plusinterestPursuant to the above decision, backpay ends on Sep-tember 1, 1986 Gross backpay as set forth in the amend-ed specification is $1210 Deducted from this is $152 80per week for the 4 weeks in September 1986, or $611 20,leaving the total $598 80 for the third quarterLoida CruzPeriodGrossBackpayInterimEarningsNet Backpay19851st Qtr$896$0$8962d Qtr1,8201,8203d Qtr004th Qtr00Gross backpay as set forth in the amended specifica-tion is $1314, which is for the penod July 1 to August31 I have found that Cruz did not work or seek workduring this period due to the birth of her baby on July 2Lowla CruzPeriodGrossBackpayInterimEarningsNet Backpay19861st Qtr$0$02d Qtr003d Qtr1,264'$220001,044004th Qtr0019871st Qtr2,202640 001,210 002352 00992 002d Qtr2,054650 00 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3357 501,007502,1631,010001I0003d Qtr1,04650Loida Cruz•ContinuedUpon the foregoing, I issue the following'ORDERThe Respondent, Sorenson Lighted Controls, Inc , itsofficers, agents, successors, and assigns shall make wholethe discnminatees involved herein and the backpayclaimants by payment to them of the amounts of netbackpay set forth opposite their names, plus interestthereon accrued to the date of payment, less tax with-holdings required by Federal and state lawLydia Diaz$ 2,06400Alba Maldonado5,52200Wanda Bermudez8,37800Paula Colon5,668 80Loida Cruz8,31150' If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesGrossBackpayInterimEarningsNet Backpay' Interim earnings consist of $220 of babysitting for 8 weeks2 Interim earnings consist of $352 of babysitting for 12 8weeks3 Interim earnings consist of $357 50 of babysitting for 13weeks4 Interim earnings consist of $110 of babysitting for 4 weeksPeriod1,120001,892640 001,043001,25200$8,311 50 plusInterest4th QtrTotal NetBackpay